DANIEL, Circuit Justice.
In view of the fact that this court is held once a year only, continuances ought not to be granted, except on the strongest grounds. What a client says to his counsel, although it may be sworn to by the latter, is at least an unsworn statement, which the court cannot act on. It would be very dangerous to give it credence, for it would place the continuance of causes within the power of defendants, and without exacting from them any oath at all. All they would have to do would be to tell their counsel what they expected to prove, and for tlie counsel, having no knowledge of the facts on his part, and swearing to none, to simply swear that the client told him so and so. Such a practice cannot be tolerated; and no continuance can be granted on such an affidavit. The facts stated should be within the knowledge of the affiant, and proper diligence should be shown. The motion for a continuance must be overruled. Motion denied and judgment by nil dicit for plaintiffs.